Citation Nr: 1630525	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  12-31 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from November 1990 to May 1992.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for a cervical spine disability finding that new and material had been received to reopen the claim, but denying the claim on the merits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested to testify at a Board hearing on her VA-Form 9 in October 2012.  She requested either a hearing in Washington, DC, or at the RO, whichever was quicker.  After not responding to the RO's January 2013 letter asking her which type of hearing was her preference, she was scheduled for a Board video conference hearing on July 1, 2016.  The Veteran did not appear at the hearing.  The May 19, 2016 hearing notice letter was returned as undeliverable.  Subsequent correspondence including a June 2016 Board notice letter that the claim was transferred to the Board also was returned as undeliverable.  VBMS shows a mailing address for the Veteran that differs from the address the hearing notice letter and Board notice letter were mailed to.  Thus, to give the Veteran every opportunity to substantiate her claim, additional efforts should be made to ensure that VA has the Veteran's latest address, so that she can receive notice of her Board hearing and copies of other VA correspondence regarding her claim.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to determine the Veteran's current address.  Note that VBMS shows a different address from the address the above-referenced VA letters were sent to.

2.  If efforts to obtain the Veteran's current mailing address are successful, please reschedule the Veteran for the next available Travel Board or Board video conference hearing at her local VA Regional Office as soon as practicable.  Both she and her representative should be notified of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




